 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL notify William R. Parker and the said Employer in writing thatwe have no objection to the employment of Parker in any capacity satisfactoryto the said Employer.UNITED BROTHERHOOD OF CARPENTERS AND JOINERSOF AMERICA,AFL-CIO, LocAL 743,Labor Organization.Dated-------------------By-----------------------=-------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced, or covered by any other material.Employees may communicate with the Board's RegionalOffice,849 South Broad-way, Los Angeles,California,Telephone No. 688-5204,if they have any questionconcerning this notice or compliance with its provisions.Brunswick CorporationandAmalgamated Clothing Workers ofAmerica,AFL-CIO,Petitioner.Case No. 10-RC-5464. June 15,1964SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a stipulation for certification upon consent election, ap-proved February 12, 1963, an election by secret ballot was conductedon March 14, 1963, under the direction and supervision of the Re-gional Director for the Tenth Region among the employees in theagreed unit.At the conclusion of the balloting, the parties were fur-nished a tally of ballots which showed-that, of approximately 144eligible voters, 21 cast valid votes for the Petitioner, none east validvotes for the Intervenor, Local 3265, United Brotherhood of Car-penters and Joiners of America, AFL-CIO, 115 cast valid votesagainst the participating labor organizations, and 3 cast challengedballots.The challenges were insufficient in number to affect the elec-tion results.Thereafter, the Petitioner filed timely objections to con-duct affecting the results of the election.In accordance with the Board's Rules and Regulations, the Re-gional Director conducted an investigation and served upon the partieshis report on objections, in which he recommended that objectionsNos. 3 and 4 and certain unnumbered objections be sustained and thatthe election be set aside and a new one held. The Employer filedtimely exceptions to the report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andBrown].147 NLRB No. 56. BRUNSWICK CORPORATION429Upon the entire record in this case, the Board finds:,'- 1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organizations :involved. claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.We find, in accordance with the parties' stipulation, that thefollowing unit is appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance.'employees, including club machin-ing, club finishing, club gripping, club assembly, club packaging, andclub repair employees and shipping and receiving employees whileemployed at the Employer's Albany, Georgia, operation, but exclud-ing all office clerical employees, plant clerical employees, professionalemployees, confidential employees, technical employees, guards, andsupervisors as defined in the Act.5.The Board has considered the Regional Director's report on ob-jections and the exceptions thereto, and makes the following findings :1Beginning February 19, 1963, the Employer's plant manager con-ducted an active campaign to persuade employees,to vote against rep-resentation by the participating labor organizations. - He madespeeches to massed assemblies of the employees in the plant on Febru-ary 19, 22, and 27 and March 6, 11, and 12,2 and he mailed letters toemployees at their homes on February 22 and March 8.1In addition,the Employer distributed a number of leaflets.One of the leaflets 4comprising two sheets 20 by 14 inches in size, was captioned "StrikeinMoultrie."The first sheet contained reproductions of newspaperstories relating to incidents of violence in a strike called by a unionnot a party to this proceeding and stating in the caption, "Will TheseHeadlines Tell the Albany Stoiy In '63 !" The second sheet containedreproductions, in the forxta:,naontage, of newspaper headlines andstories pertaining to strikes and strike-violence involving other unions.The caption of the sheet read, "A Different Time ... A DifferentPlace . . . But Will the Story Be the Same?" The leaflet urged theemployees to "Protect Your Job," "Protect Your Family," "VoteAgainst Strikes," and "Vote Against Lost Pay" and to vote "Neither."i In the absence of exceptionsfiledthereto,we adopt proforma,the Regional Director'srecommendationsto overruleobjections Nos. 1,2, 5, 6, and 7,and an unnumbered objectionrelating tothe Employer's speecb-given 2 days before the election.2Appendixes K, L, M, N, and 0 of theRegional Director's report.All but K and 0 areattached hereto.3 Appendixes A and B of theRegionalSDirector's report, attached hereto.The leaflets, Appendixes C, D, E, F, G, and I to-the'RegionalDirector's report, are notattached hereto. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARD -In a speech delivered in the plant on February 19,5 Plant ManagerPlummer stressed to the assembled employees the themes that he "willnotaccept any union with openarms";that "this company does notpayany more or am ylessbecause a factory is . . . or isn't organizedby a union"; that "if a union were to get in here . . . there wouldstill be only one way it could try toforceus to do something that wewereunableorunwillingto do.And that way would be bypullingyou out on strike!"and that "everybody knows that where unionsare, strikes occur." In a letter to employees on February 22,6 Plummerraised a number of questions for them to think about, including thepossibility of, a strike if the Employer "cannot meet all [the Peti-tioner's] demands." In the next speech delivered in the plant lunch-room on February 22,° Plummer stated, in the same vein, that withrespect to union promises, "your company and I will do everythingthat is fair and right.No more and no less!And we will do sowithorwithouta union in the plant!" and that "if this union promisesyou more ... how else can they get it except by resorting to economicforce?In other words, except by calling a strike!" In his nextspeech, on February 27, Plummer urged employees to submit writtenquestions.On March 6 he gave a speech in which he answered a num-ber of written questions.8One question was:If a'union came into Brunswick and the plant closed up forany reason and you joined that union, would it be difficult tofind work in another plant after being [in] a union?And don'tmost factories have restrictions against hiring people who havebelonged to a union ?Answer:That's a tough question for me to answer because Idon't know what another company will or won't do. I just don'tknow what standards they use in deciding who they will hire .. .and who they will not hire. The best thing for you to do to getan 'answerto this question, is to ask some of the older or moreexperienced employees-let them tell you of their past experiences.Another question was :Other than strikes, why does this company not want a union?Answer:Because we sincerely believe that there is nothinga union can do for us ... or for our employees ... that to-gether we cannot do better for ourselves.The aim of this factoryhas always been to do what is right because it is right ... nomore and noless ... and we intendto continue dealing with our-employees in this manner. -'° Appendix. J.Appendix A.vAppendix L.8 Appendix M. BRUNSWICK CORPORATION431The last question was :Will we be offered u raise?Are you going to give us a raiseor not?We want a raise ! If the union demands more moneyand the company refuses, will there be a strike until the companyand union can decide?Answer:I wish I could tell you straight out that the companywill grant you a raise ... or that the company will not grantyou a raise.But the law prevents me from making any commentlike that.Let me explain.During the period just before the election the law is very stricton what I can say. The law prohibits me from making any kindof a promise to you about what we will ... or what we will notdo .... Because according to the law, such a promise mightinfluence your vote ... and the Government considers thatunfair.On the other hand, the law puts no such limitation on theunion.The union can say what it pleases ... and it can pro-mise what it pleases.The sky is the limit.Now to get to theother question.I can't tell you folks whether there is going tobe ... or there isnt going to be a strike if this union wins.Only the union bosses know that answer.But remember this ... although the union bosses can makecheap and easy promises, they cannot provide any wages orbenefits of and by themselves.All they can do is make demands onthe company.And if the company can't meet their demands ...because of competitive conditions ... the union bosses have onlytwo choices left.They must either settle for less than they havepromised ... or call a strike!And if a strike is called, theneverybody loses.We lose business during the shutdown ! You loseyour steady income !Worse yet, if the strike goes on long enough,the company may have to close its doors.And then who gains... and who loses. You lose . . . I lose ... your families lose !In fact, we all lose except the union bosses.They risk nothing.In the end, they just shrug their shoulders and go off in search'of another plant to organize.On March 7 and 8 the Employer distributed two leaflets containingexcerpts from the files of the Senate Investigating Committee on Laborsetting out charges ('by unnamed persons) of corruption by (un-named) labor organizations, and one leaflet, presenting figures onstrike costs, i.e., how long it would take a person with $60 take-homepay to make up for pay lost depending on length of strike and amountof hourly gain. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 8, Plummer sent a letter to employees in which he em-phasized the danger of a strike.' In the letter, he stated :The union bosses would have you believe that a strike justcouldn't happen here. It happened in Moultrie . . . and ITMOST CERTAINLY COULD HAPPEN HERE!"So don't be misled when the union tells you it won't strike.No union canguaranteeyou that it won't force you out on strike !This was followed on March 10 with the posterlike leaflet depictingthe Moultrie strike and strikesin general,above described.On March 11 Plummer delivered another speech10inwhich hepresented to the employees some "basic facts about the golf-club busi-ness," in which the Employer is engaged at the Albany plant. Hecharacterized the competitive state of affairs in the Employer's busi-ness as one of"fierce, dog-eat-dog competition."At another point inthe speech, he said :One of the dark clouds which appear on the horizon which couldaffect our whole effort-and our whole future is the union ...and its bosses !This company cannot meet the challenge of com-petition, if it is torn apart by internal strife and bickering. Itcannot survive in the face of unreasonable demands forced by someunion boss.With the hot, smouldering breath of competition onour necks, we are not in position to pay Cincinnatirates ...and certainly not the rates which the unionallegesare in effect atCincinnati !We cannot and we will not priceourselvesout of thedealer-club business!If we are forced to increase our costs, wedon't have a chance of staying alive ! ...Two days before the election, Plummer gave his final' speech, inwhich he announced the necessity of a production cutback and a layoff.The Regional Director, construing the statements made in the speechalone, found that the motivation for the contemplated layoff waseconomic."The Board has carefully examined and evaluated the Employer'scampaign statements in the context of the entire election campaign andhas concluded that its campaign exceeded permissible bounds. Inits campaign, the Employer sought to convince employees of four basicpoints : (1), the Union's demands were unreasonable and competitiveconditions were such that the Employer could not meet them, a pointwhich was dramatically underscored by a production cutback andlayoff of employees 2 days before the election; (2) the employees did0 Appendix B.10 Appendix N.11As aboveindicated,no exceptions were filed to this finding or to the recommendationthat the unnumbered objection relating to this speech be overruled. 13RUNSWICK CORPORATION ;433not need a union, for the Employer's policy was to give employees,everything that was reasonable, union or no union, and the Uniontherefore could not obtain more than the Employer would voluntarilygive; unless it struck; (3) strikes are generally violent, therefore a votefor the Union was avote for strikes and violence; and (4) unions arecorrupt, irresponsible, dictatorial, and not concerned with the welfareof employees and therefore a vote for the Union was a vote for suchunsavory leadership.In developing the last two points the Employerrelied on information, charges, and allegations relating to conduct ofstrikes and union affairs by unions other than the Union involved inthis case.As a sort of counterpoint to all of the above, the Employer.stressed the fact that it recognized the employees' individual rights todiscuss matters with management, but that it wanted to keep the "duescollectors" out of the plant.-In our opinion the Employer's campaign exceeded ' permissiblebounds in at least two respects.First it was calculated to convinceemployees of the futility of voting for the Union for the purposes ofachieving changes in their conditions of employment, not because ofany incapacity or incompetence on the part of the Union, nor merelybecause of harsh economic realities, but because of the Employer'sindicated unwillingness to accord the Union a legitimate role inrepresenting employees.Secondly, it repeatedly stated that theUnion would have to strike to achieve its demands, and it sought to,convince employees that the Union was strike-happy, prone to use ofviolence, irresponsible, and even corrupt, not by reason of any evidenceas to the Union's own shortcomings in these respects, but by reasonof the conduct of certain other unions.While we recognize an em=ployer's right to inform employees of relevant economic realities andfactual matters relating to the conduct of the union or unions involvedin a particular election contest, we do not believe that the policies ofthe Act are effectuated by permitting an employer to ring the changeson the sins of commission and omission of unions not involved in thecontest, while at the same time, informing employees that the Unioninvolved cannot obtain anything for employees that the Employeris not willing to grant' them without the Union.Such argument andstatements tend to foreclose the possibility that the election issues willbe decided on the basis of the employees' judgment as to whether theUnion involved, will, if it achieves majority status and is accordedits statutory role as the employees' representative, be able to representemployees effectively in the light of existing economic realities.Byits campaign, the Employer demonstrated that it was not interested insuch a determination, rather it sought to convince employees that se-756-236-65-vol. 147-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDlection of the Union was at best a futile act, and would in any eventnecessarily involve employees in strike violence and subject them toirresponsible and corrupt leadership.`Ve conclude that by such tactics the Employer destroyed the atmosphere which the Board seeks to preserve for its elections in order thatemployees may exercise freedom of choice on the representation ques-tion."Accordingly, we adopt the Regional Director's recommenda-tion that the election be set aside and a second election be directed.[The Board set aside the election held on March 14, 1963, amongthe employees of Brunswick Corporation, at its Albany, Georgia,plant.][Text of Direction of Second Election omitted from publication.]]2 General IndustriesElectronics Company,146 NLRB 1139;Stork-line Corporation,142 NLRB 875.APPENDIX ABRUNSWICK CORPORATION,Albany Plant,February22,1963.DEARFELLOWEMPLOYEE: You and your family have some important decisionsto make between now and March 14th.Here are some vital questions you will wantto ask yourself before you make those decisions.Just who is it that is trying to bring in the unionsAren't theyjust a bunch ofstrangers who have slick-talked a small group into expecting a lot of things that theunions have no way of delivering?Who is putting up the money for this unioncampaign?Who is paying the salaries and expenses of these high-paid and high-living organizers?Who is paying the costs for printing and circulating propaganda?Why wouldoutsiders spend their money this way? Is it because they expect to collecta lot more in initiation fees and membership dues from our employees?And what about all those promises of more pay for less work-and more ofeverything else?How can any union deliver these things?What if the companycannot meet all these demands?Then what does a union do?IT CALLS ASTRIKE!And what happens to the people and their families?How do theypay their bills and buy their groceries?How do they protect themselves againstillness and tragedy while the plant is shut-down?And in the meantime,what do our customers do? Buy Wilson or Spaulding orsome foreign-made golf clubs?Do they keep on buying other brands of golf clubseven after the strike is over.If so, how many jobs will there be here in Albany?Who runs the union?Is it the rank and file membership?Or is it an officerwho wants power and control over everybody else . . . no matter who gets hurt?Suppose the union causes the plant to close down and puts people on strike?Whomcan you trust?Yourcompany or the union?Who wants to keep the plant operat-ing, producing golf clubs . . . and meeting payrolls?Why should you take a chance on strangers who know little or nothing aboutyou or your affairs?What can they do that you can'tdo BETTER for yourself?Do unions help the conscientious,hard-working folks . . . or are they more oftenfighting for the marginal ones . . . the incompetents and the trouble-makers?These are questions you will want to think about very carefully before you markyour ballot on March 14th.Sincerely,VOTE AGAINSTSTRIKESNeither. . . VOTE [XI1601 SOUTH SLAPPEY DRIVE, ALBANY,GEORGIA 436-5763.(S)R.W. Plummer, Jr.,R.W. PLUMMER, Jr.,PlantManager. BRUNSWICK CORPORATIONAPPENDIX B435BRUNSWICK CORPORATION,BRUNSWICK SPORTSMarch 8, 1963.1601 S. Slappey Drive,Albany, Georgia,436-5763DEAR FELLOW EMPLOYEE:You've heard a lot these past months.from unionorganizers. . .about labor peace.and harmony.But a brief look at our dailynewspapers tells a different story.We see headlines which say "STRIKE CLOSESPLANT!" "SHOTGUN BLAST HIT NON-STRIKERS'CAR!" "STRIKE TALKSDEADLOCKED!"Family hardships and untold suffering are written throughoutthese headlines.They show that when a strike is called, unionization may wellproduce serious penalties for us all.The union bosses would have you believe that a istrike just couldn't happen here.Ithappened in Moultrie. . .and IT MOSTCERTAINLYCOULD HAPPENHERE!Let me illustrate.A union can promise you more wages and many benefits.BUT A UNION CANNOT PROVIDE ANY WAGES OR BENEFITS FOR YOU!It can only make demands on a Company.Now, if a Company cannot meet thosedemands because of competitive conditions,the union has only two choices. Itmust withdraw its demands.or to save face. IT MUSTCALL ASTRIKE!And a strike means hardship,lost time.and lost wages!Wages which arelost forever and cannot be made-up.And if the strike continues long enough, theCompany could have to close its doors for good.Then who gains and who loses?The employees lose their jobs.The Company loses its business.But the union-it risks nothing!So don't be misled when the union tells you it won't strike.No union canguaranteeyou that it won't force you out on strike!Here at Brunswick you havenever lost a minute's wages because of a strike.You have never had to walk apicket line.But can you be dead-sure that you won't have a strike, if the union wins?Your day of decision is drawing near.Thursday,March 14th is just a few daysaway.Some folks may feel they shouldn'tvote in this election,because they don'twant to "get involved."THAT'S THE WORST MISTAKEYOU CAN EVERMAKE!By not voting,you will place your jobs.and your whole future .in the hands of outsiders.These elections are decided by themajority of the peoplevoting and notby a majority of those eligible to vote.If only a part of those whoare eligible to vote. . .actually do vote,it is possible for a minority group to bringthe union in. . .even though a greater number of people were actually against it.So don'tbe a NON-VOTER!Have a voice in your own future.Be sure tovote on Thursday.And if you believe we deserve your vote of confidence ...then place your"X" in the center box . . . the one marked "NEITHER."Sincerely,(S)R.W. PLUMMER, Jr.VOTE NEITHER ONqxqqMARCH 14THAPPENDIX JSPEECH AT ALBANY, GEORGIA, DELIVERED BY R. W. PLUMMER, ON TUESDAY,FEBRUARY 19, 1963, AT 3:00 P.M.FELLOW EMPLOYEE-Three weeks from today-on March 14th-you will votein the most important election of your life.Your decision on that day will notonly affect your future-but the future of your family as well.Because the decisionyou make will be for "keeps".and cannot be changed once you made it . . . Ithink its time for some plain talk and facts.Up until now, you've heard only one side of the story-the other side.You'veheard that side from a group of highly paid union salesmen who make their livingby sweet-talking people into joining their unions, well, I don't hope to competewith them when it comes to slick talk. I'm just an ordinary straight torward proauc-tionman. I don't deal in dreams and I can't sell promises.All I can talk aboutiswhat I know and what I believe.You all know me.and you know thatwhen I speak, I speak the truth . . . I don't butter it up with a lot of soft soap. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDIam given to understand that these union salesmen have been going aroundtelling everyone that your management and I will welcome the Union with openarms.If this weren't so serious a matter, that statement would be funny.How-,ever, just so that I can clear any doubt that may exist in some minds, let me go onrecord as saying that I certainly willnotaccept any union with open arms. I havetold you before, and I say again .. . I am neitherfornoragainstunions.I amfor our employees and their best interests!Iwant you know that I do not propose to deliver our employees to this or anyother union.I believe that a man or a woman should have the right to work without-paying tribute to an organization, and union or no union, you must know that it is-my intention to manage the affairs of this company honorably, honestly, and in thebest interest ofallconcerned.You may have noticed that I'm referring to my notes very closely.and won-,deredwhy.The reason I am.isbecause the law (puts very strict limits on`what I can say to you.So I've got to be careful what I tell you because I;might violate the law.The law says I mustn't promise you anything if you votefor yourselves and the company.and against the union.The law says a com-pany may not tell the employees of any plans it may have for improving workingconditions . . . or benefits=or anything else.But on the other hand, the law puts no such limitations on the unions.Theirsalesmen can make all sorts of promises regardless of how wild or phoney they maybe.The union can promise to get the sun and the moon and the stars . . . and asfar as the law is concerned, its okay.However, when the company makes a promise . . . you can bet your lifeitkeepsit!But does a Union?No!Of course, the union boss always finds a way whenhe can't make good.He always has a ready made answer, he says, "well fellas, Itried to get it for you-but I just couldn't get the company to agree."It's an easy thing for these union sharp-shooters to promise to give you somethingwhich they hope to take away from somebody else, but delivering on that promise isa horse of a different color. I understand that these salesmen are saying that theywill get your [sic] more money. But did they ever mentionhow they expect to get it?Certainly, this companydoes notraise wages just because some outsiders demandit!Wages must be raised in direct proportion to the efficiency and output of theplant.And output and efficiency of the plant is increased only after everybody learnsthe special skills needed to do the job.As everybody develops the skills for doingthe job, they then are worth more nand become entitled to more.When we increasedour wages by 7% just recently, we didn't do it because some union boss demanded it.We did it because you folks . . . our employees . . . showed us that through yourefforts and greater efficiency you merited the increase and were genuinely entitledto it.Let me say to you . . . very positively .. that this company does not payany more or any lessbecause a factory is.or isn't organized by a union.Wepay on the basis of the kind of work that is being done and the wage pattern ofthe community in which we operate.The truth is that these unions have no magic power to make things go the way theypromise.Sometimes people have the idea that all they have .to do is vote for a union,and then automatically higher pay and benefits of all kinds will immediately takeplace.This idea is absolutely false.Voting for a union does not automaticallybring any increase or benefit to you whatsoever.And if a union were to get in here... there would still be only one way it could try toforceus to do something that wewereunableorunwillingto do.And that way would beby pulling you out onstrike!Now, without intending to seem too abrupt, I hope you realize and understandin advance,that we have no intention of yielding to anyunreasonable pressuresatthis plant.ever!Everybody knows that where unions are, strikes occur.These same unions whichare asking you to follow where they lead, have in the past pulled people out on somecompletely useless and needless strikes.Just one year ago, one of these unionspulled a strike in one of our northern plants which lasted over 3 months-13 weeks tobe exact.That strike produced nothing but trouble, strife and misery for the people.It caused them to lose time and to lose pay. They will never recover the money theylost . . . even if they work until they are 100 years old.There are any number of cases I could cite in which people have voted for aunion . . . and then soon after they voted for a union, the union bosses pulledthem out on strike.While they were on the picket lines, other people came in andtook their jobs.The latest example of this is in Moultrie at .the Bridgeport BrassCompany.What did the strike gain for the people?What did the union gain forthese people?The answer is obvious. Instead of gaining-they lost everything,including their jobs. BRUNSWICK CORPORATION437Here's another important thing to thinkabout.If one of these unions were to getin,who would be the people who run it?Who would be the shop steward?Whowould handle the union treasury?Who would run the affairs of everybody else?Look around you and see who is actively pushing the union.Are they the kindof people you would consider capable of handling your problems?Are they the kindinto whose hands you are ready to trust youraffairs and your very future?Up until now you have always been freeto come in and settle your problemspersonally with us.But if this union gets in here,thisfreedom andthisright-(which you now have)-will be severely curtailed.This is because you and I will beprevented from settling anything together under the law, it makes no differencewhether you belong or don't belong to a union.If the union wins,youcannot dealdirectly with us as individuals or have the right to settle your own problems with uswithout union intervention.If this union wins your rights and freedoms as indvidualpersons are lost to you-and givenover to the union!{I urge you to think carefully before youthrow away your rights,your freedomand your future.Think carefully before you decide to give your money, your nameand your support to this union's organization which are led by men who are strangersand will remain. . .strangers to you.You should ask yourself-just what isit that these strangers want you to buy.and whether or not you need their brandof merchandise.And even if you're willing to buy . . . can these slick talking sales-men-these strangers-deliver the goods?Bear in mindthat all of youwho are against these unions are entitled-by law-toopposethe union.You are entitled to talk and work against the union, if youwish to do so. It makes no difference what you pledged-or what you said in the past.Even if you have signed a union card...(and I can understand and sympathizewith you for the pressure that might have been.brought to bear).even if you.signed.a card, you can turn your back on the union.The only thing that counts willbe your vote on March 14th.I hope that for the sake of. yourself and your familyyou will mark the middle box on your ballot.the box which says "neither."I hope you will think carefully about the things I have tried to bring out in thistalk.As matters now stand, you have a steady job at good wages and a good placeto work and we hope to make things even better.When you really think about it-is there any reason to bring a union.to payyourmoney to it.and at thesame,time run the risk of tearing apart everything that you now have?I'm sure, that in your own good judgment, you will conclude:"That youstand tolose if a union gets in and that You stand to gain by keeping the union out."APPENDIX LFELLOW EMPiOYEES-Far 10 iiionths noW, these union peddlers have beendesperately trying to drive a wedge between you and me, they have left no stoneunturned in their effort to sow their seeds of half-truths and propaganda.It has al-ready cost the union a small fortune to keep these organizers in plush hotels andto pay theirhigh-living expenses, in the future they'll spendeven more to rent largemeeting halls and to pay for the printing of leaflets.Have you ever wondered why these unions are spending such vast sums of money?Have you ever asked why these trouble-makers are trying to drive us apart?Whythey are so determined to unionize you folks?Why they are spreading their seed ofdoubt, suspicion and distrust?Why?Believe me itsnot really youthey're interested in . . . they're only looking outafterthemselves!There is only one thing they want .. .Money. . .your money!They're looking for your initiation fees and your monthly dues.month aftermonth.Do you believe for one moment that this union would spend the dues of theirother memberisito organize.us if it weren't for the money they hope to collect fromyourpay check?.Do you know how much of your grocery money they'll take from you if theyunionize this plant?--over$9,000 in the first year alone! Think of it, $9,000 out ofyour pockets .-. .out of your family's food budget.Is it any wonder they areinterested in you?With that kind of a guaranteed return on their investment,these unions can wellafford to spend large sums of money to pay the salaries and expenses of their door-to-door peddlers.They can well afford to spend money printing circulars and to payfor the expenses of their organizers at Fancy Hotels.You folks here represent a real"gold mine" to these."professional dues collectors."And once they have you intheir grasp,they stand to recover a hundred times over on their investment.Oncethey get in, then your "pay-out"begins.Some of you may figure that you might gas- well pay the union a. few dollars andfind out if it can do more.for you that the company has already done; or will do, 438DECISIONSOF NATIONAL LABOR RELATIONS BOARDThat would be alright if you could be sure that the money you paid-in would bethe last.But I assure you it won't be.its just the beginning!If the unionleaders need more money in the "til"-all they have to do is increase the dues, orif that becomes too involved, they can always slap some ridiculous fine on you, or theycan use their newest "money-making" gimmick . . . the one they call "special as-sessments."These specialassessmentsare always in addition to the regular dues andcan be established for practically any purpose and in any amounts, ranging from32.00 to $10.00 a month . . . and even higher.Here's a specific example of what I'm talking about. (Note: hold uli news.clippingfor audience to see.)This news item appeared just last Wednesday in the AtlantaConstitution,it states the International Office of the Printers Union justannouncedthat it was slappinga special assessmentof 3% on the pay of all working members inthe United States in order to support a strike against the New York city newspapers.(I'm sure you've all heard and read about the newspaper strike that has been going onfor over 3 months in New York against 6 newspapers.)Well, this article goes onto say . . . and I'm quoting now:"The Union said the 3% assessment, which is expected to raise up toonemillion dollars a month,would take effect on February dues of members."(end of quote)$1,000,000 a month!Think of that!By slapping a special assessment of 3%on the pay of every union member all over the country the union expects to collect$1,000,000 a month.At the end of a year, that amounts to $12,000,000!Andbesides the 3%, the people also have to pay their regular dues each month.Who says that the Unions aren't a big money-making business?I know of one union that has accumulated over 40 million dollars in its "strikefund" by charging all its members a $6.00 a month special assessment, in addition toregular monthly dues.Today, most of that money is surplus .because they'veusedvery littleof it.But the union isn't giving it back to the folks they collectedit from; that 40 million is just sitting in the fund.Or is it?We all know that idlemoney of this kind is a real source of temptation to some people.We all know howthe Jimmy Hoffa's and the Dave Beck's have dipped their greedy hands into fundsof this kind ,and just helped themselves.SenatorMcClellan's investigation provedthat.Now do you see what I mean when I say that you folks represent a "real gold mine"to these unions.If your money wasn't so attractive why would two unions.not one, but twounions, be working so hard to organize you?Why would they be fighting each other,if it wasn't because of the moneyeachhope to get fromyou?I've heard that the unions are offering you folks bargain basement rates,if you joinnow! If you sign up now, they'll give you a charter membership and they will agreeto skip the initiation fee charge,'and'as a final plum, the union says that your monthlydues won't begin until after the election.Why would any union offer such pre-electiondiscounts?Why? Becauseyourfuture pay-checks aretheirpromised land of op-portunity!Theirown ready-made Fort Knox.I understand that this union has promised you a lot of things-more of this andmore of that. In fact, they've promised to get you a list of at least 10 or 12 things.But I haven't heard them say where this is all coming from . . . or who is going topay for it! I can tell you this.your company and I will do everything that is fairand right.No more and no less!And we will do sowithorwithout aunion in theplant!If this union expects more.or if this union promises you more.how elsecan they get it except by resorting to economic force? In other words, except bycalling a strike!And my friends, strikes are terrible horrible things.Next to a war,I can think of nothing more disastrous!Nobody gains from a strike . . . everybodyloses.You've read,seenand heard about the terrible chaos that can result from astrike.We have had a more recent example of it in our neighboring city of Moultrie.at the BridgeportBrassCo.You are all familiar with the shocking accounts ofviolence and bloodshed that took place there. I know there isn't a person among youwho wants to see that kind of thing haveen here in Albany.We all know of case after case where a company . . . unable to meet theextravagant and unreasonable demands of an irresponsible union.has beendriven to the wall-and forced out of business,-causing the employees to lose theirjobs and leaving their families destitute. It happened right here in Albany not toomany years ago.You all remember the case of the Albany Manufacturing Company,some of you even worked there!I understand these door-to-door peddlers are saying they will provide greater job-security for you . . . and that they will stabilize employment for you here in the BRUNSWICK CORPORATION439plant.Well,that's a lot of hog-wash!The fact of the matter is, that stable employ-ment-and greater job securitydependon good job performanceand successful sales... not on union membership!Unions never have . . . andunionsneverwillprovide jobs for anyone.Well-that's not quite right,either.Unions do provide jobsfor onespecial group-the unions bosses!And thesebosseshave to be paid .well paid, I might add. (I just read wherea local unionpresident up north has raisedhis salary to $95,400 dollars a year.When I first read it I just couldn't believemy eyes. I thought it was a misprint. But it's true.He gets $95,400 a year.)Wheredoes the moneyfor such salaries come from?It comes fromthe pay checks of hardworking folks like you.So I guess the unions are rightwhen they say they providejobs and greater security.Only,theyre talkingaboutthemselves . . .and not aboutyou!!!Now, let's look at this another way. The well-being of your family, yourself andthis company are tied together, each of us needs the other. I honestly believe thatthe things you want from our companyare peace,security,fair earnings,trust,confidence and our genuine interest in you and your family's welfare.Your vote forthe company will assure you of this.On the other hand, I believe the things thatyoudon'twant are unemployment, strikes, confusion and uncertainty . . . a votefor the union could very well lead to this.Your supervisors and I respect the right of our employees to speak and act forthemselves without some "paid" third party.We respect your ability to make yourown decisions.We want to keep out the dues-collectors so you can continue to dealdirectlywith your supervisors and me.We want you to continue to have theopportunity to speak freely on your own behalf as you have done so ably in the past.Let us close ranks and work togetheras a team.Let us continue in the future,as we have in the past, trusting one another . . . person to person. I know we canand I know we will make Brunswick Sports an even better place to work and south-west Georgiaan evenbetter place to live.Let meremindyou thatno onewill ever know how you vote on March 14th.It's a secret ballot election, so no one can know. Please remember.No matterwhat you may havesigned...and no matter what you may have said, you arefreeto voteas you think best.The way you vote will chart the future course for youand your family.so don't make a mistake! In your own interest . . .and inyour family's interest-vote"neither."Thank you.(This speech was delivered by R. W. Plummer, Jr., in the lunchroom of BrunswickSports in Albany, Georgia, on Friday, February 22, 1963.The speech began at3:15 p.m. and ended at 3:27 p.m.)APPENDIX MSPEECH DELIVERED BY R. W. PLUMMER, MARCH 6, 1963, TO BRUNSWICK SPORTS,ALBANY, GEORGIA, EMPLOYEESToday, we are going to have the answer session we told you we would have afterwe were able to gather and review your questions you put into the question boxes.A few of you signed your questions and we plan to discuss your specific problemswith you individually.The other questions we plan to answer now-The first question is:Q.Will going to Albany Technical Vocational School help you to advance inBrunswick?A. If this question means do we favor Albany Technical Vocational School aboveany other competent technical school-the answer is no!If this question means do we favor people who have gained additional skills andknowledge from vocational training the answer is yes!Q.When do the employees of the Albany plant get their vacation period?A. This year we plan to announce the annual plant shutdown the end of March-advance information is the one week shut down will take place some time in August.The exact week will be announced at the end of March.Q. If an employee is hurt on the job, how many times is he or she supposed to re-port it to the foreman before anything is done?A. Just once-as soon as the accident happens-no matter how small the injuryis, it should be reported to the foreman so you can get immediate medical treatment.So there can be no misunderstanding about our policy in regard to reporting acci-dents, I'd like to read to you what we say on page 24 of the employee handbook.The Booklet you were given on your first day here at Brunswick. 440DECISIONSOF NATIONALLABOR RELATIO\TS BOARDQuote: "Past experience proves that no matter how safely people work.someaccidents do occur: Any accident regardless of how minor, should be reportedto your supervisorand should receive first aid treatment.In case of a moreserious accident,notify your supervisor who will make arrangements for you tosee a company doctor.All injuries-large and small must promptly[be] re-ported.Such reporting will be to your advantage-particularly in the case ofinjuries to be handled through workmen'scompensation."(unquote.)In reviewing this question,I get the feeling that the writer has some special case'in mind and feels that he or she wasnotgiven proper attention.If that is the case,please come and seeme.I consider employee safety one of my most sacred re-sponsibilities and if someone didn'tget proper treatment or care, I want the detailsso I can take necessary steps to correct the actions and attitudes of the deficientsupervisor,if that is the case.We had two similar questions on the following subject so I have combined them:into one question and answer.Q. If you have machine break-downs,need some advice, tooling aids or just plainhelp in learning your job, should the foreman help or just walk away showing no,interest?A. There is no excuse for the supervisor not helping an employee get his or herjob done to the best of his ability.If a situation of noncooperation is developing.and properly asked questions and/or problems arenotbeing taken care of by thesupervisors,use the procedure set forth on page 17 of your employee handbook.Both Mr. Kemper and myself want this plant and its people to work as a team andon a team each must do his job correctly-effectively and to the best of his ability-withoutthis teamwork, we willfail-withthis teamwork,we will be the best in thebusiness.The next question is a 3 point question-Q. (1) What is the highest paid woman's job and the highest paid man's job at theBrunswick plant?(2)Why are they paid more than anyone else?(3) If the union'.doesn't come in, what is the best wage they can make?A. The answer to part one-the highest paid production workers are as follows:Women-$1.55 base pay per hourMen-$1.75 base pay per hourThe -answer to part two-the reason these jobs are paid at those rates is simple-all:job classifications have been put through a "job evaluation study" here at Albany.Each and every classification was described and evaluation factors studied and meas-ured.Some of the factors are:Physical DemandsEquipment or tool knowledgeMental DemandsSkill requiredDexterityWhen all the factors are valued,this then places the jolt classification in theproper and fair position on the wage scale.We feel that we have done a tried andproven job evaluation study here,and over and above our feelings, we have checkedthem with competitive positions both within and without the local area and foundthem to be fair and just.The answer to part three-as I have told you all before-I cannot discuss this.problem-Quote-"If the union doesn't come in, what is the best wage they canmake?" (unquote).I can promise nothing,suggest nothing, my hands are tied, bythe law!Q.Why is it that production is set so high on some jobs that the employee can'tmake production?And on some jobs it is set low enough that the employee can,make a good salary?A.We all know that some people are capable of superior performance and some'are only capable of average performance.Without incentive plan the standards arecalculated so as to allow the average employee to earn a good salary.The aboveaverage.employee, because he or she is above average and can perform faster,quicker and better, can earn above average salary.Let me say here and now thatour standards are set by tried and proven methods,our job classification rates areset by tried and proven methods and here at Albany,the efficiencies of the people atpresent show few exceptions to this situation.For example:Last week one of the'girls asked me if her standard could be changed,so I told her that in my experiencein this business standards were usually pretty fair, therefore,there must be somereason that she couldn'tmake out.I suggested that I have the industrial engineer BRUNSWICK CORPORATION441come out to her work station and check what she was doing. She agreed to this andwe studied her way of doing the job.Motion by motion-movement by movement-and lo and behold, we found some differences.' The differences were not with thestandard, they were with her work movements-on some of the things she was doing,that kept her from making standard-things she didn't even know she was doing-things that she added to the work content wereunnecessary wasted work.These wepointed out to her and helped her eliminate-a few days later, I saw her daily effi-ciency rate-over 120%-that's what webothwanted and I'm happy webotharegetting what we want. I feel that with a little thinking, question asking, coopera-tion and patience, you will find the standards are tried and proven and attainable toall of you.Q. If the union comes into effect, will we have to join it if we continue to workhere?A. The answer is no. The State of Georgia has a "right to work" law whichguarantees that you don't have to join a union to get a job-and what's more, youdon't have to join a union to continue to hold your job here. In other words, nounion can force you to lose your job because you aren't a member.But hold on-there's another side to this story. If a union comes in, they immedi-ately become the "sole and exclusive" bargaining representative for all employees.That's the law! If the union wins, it represents everybody in the factory-unionmembers and non-union members alike. This means you are no longer a free agent.Under the law,only the union can bargain foryou-and represent you in all matterswhich affect your wages, fringe benefits and working conditions!The companycannot bargain with you as an individual in respect to these matters regardless ofwhether you belong-or don't belong to the union!That is the penalty you mustpay, if a unionwins!Q.Are there any better job opportunities in the Cincinnati plants where one couldbe transferred-and then in a year or two be transferred back to the Albany plant?A. As you know, the plant up in Cincinnati is organized by a union-and thatunion contract doesn't, permit'the transfer of people from one building to another,much less from one state to another.Of course, any one can apply for a job in theCincinnati factory as a new employee. But I understand they wouldn't have a prayerof getting hired-because there are presently over 60 employees laid off from workin that plant.Q. If a union came into Brunswick and the plant closed up for any reason andyou joined that union, would it be difficult to find work in another plant after beingin a union?And don't most factories have restrictions against hiring people whohave belonged to a union?A. That's a tough question for me to answer because I don't know what anothercompany will or won't do. I just don't know what standards they use in decidingwho they will hire-and who they will not hire. The best thing for you to do to getan answer to this question, is to ask some of the older or more experienced em-ployees-let them tell you of their past experiences.Q. Other than strikes, why does this company not want a union?A.Why? Because we sincerely believe that there is nothing a union can do forus-or for our employees-that together we cannot do better for ourselves.The:aim of this factory has always been to do what is right because it is right-no moreand no less-and we intend to continue dealing with our employees in this manner.I have been giving these little talks so as to acquaint you with both sides of thestory.Iwant you to have all the facts in front of you before you make up yourminds to vote for or against these unions. I'm sure some of you are thinking,"What can I lose if the union gets in? If, later on, I don't like it, I can always votethe union out." If this thing were that simple, it might be well worth the risk. But,my friends, it is not that simple.Believe merit is easy to vote aunion in-but nextto impossible to vote the union out! ! !I'll take a minute to explain.Let's say a union was voted in here.Do you haveany idea how long it could take before you would have an opportunity to get them-out?Under the law, you could wait no to three years, before you even get thechance to vote on it.That's a might long time to live with a condition you can'tstand.But hold on-that's only part of the complications.The first thing is how do youget an election started so you can have a vote?Well, somebody has to circulate aspecial petition and getatleast1/3ofallthe employees to sign it.They call it a"Decertification Petition."Now the law won't even listen to a Decertification Peti-tion whichhas, lessthan 1/3 of all the signatures on it.But the signaturesare only 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe beginning.The petition has to be filed with the Government, but it can't be filedat just any time-it must be filed within a very limited 30 day period of time. Thelaw calls it an "escape period." (And I think "escape" is a very good name for it.)Now this limited 30 day "escape period"begins90 days before the end of a laborcontract and ends 60 days before the end of the labor contract. If the "decertifica-tion petition" isn't filed in exactly that 30 day period, and there is a contract, thenthe Government won't allow an election.This means that the employees will haveto possibly wait another three years for the next "escape period" to the union out.And during all this time the Company is powerless to help the employees.Underthe law, the company is absolutely prohibited from giving any assistance to the em-ployees who want to get rid of the union.Now do you see why unions dominate so many members in the United States?Why people like Jimmy Hoffa and Walter Reuther are still in control in spite of allthe corruption we read about in the newspapers?Under the law, it is almost im-possible for the employees to get the unions out.That's why we've been spendingtime in these get-togethers-to lay all of the facts before you-to be sure that you allknow what you're getting yourselves into before it is too late-and before youreached the point of no return.Now the last question-which is a group of questions on the same subject.Q.Will we be offered a raise? Are you going to give us a raise or not?We wanta raise! If the union demands more money and the company refuses,will there bea strike until the company and union can decide?A. I wish I could tell you straight out that the company will grant you a raise-or that the company will not grant you a raise. But the law prevents me from mak-ing any comment like that. Let me explain.During this period just before the election the law is very strict on what I cansay.The law prohibits me from making any kind of a promise to you about whatwe will-or what we. will not do. Because according to the law, such a promisemight influence your vote-and the Government considers thatunfair.On the other hand,the law puts no such limitation on the union.The union cansay what it pleases-and it can promise what it pleases.The sky is the limit.Nowto get to the other question. I can't tell you folks whether there is going to be-orthere isn't going to be a strike if this union wins.Only the union bosses know thatanswer.But remember this-although the union bosses can make cheap and easy promises,they cannot provide any wages or benefits of and by themselves.All they can do ismake demands on the company.And if this company can't meet their demands-because of competitive conditions-the union bosses have only two choices left.They must either settle for less than they have promised--orcall a strike!And ifa strike is called, then everybody loses.We lose business during the shut-down!You lose your steady income!Worse yet, if the strike goes on long enough, thecompany may have to close its doors.And then who gains-and who loses. Youlose-I lose-your families lose! In fact, we all lose except the union bosses.Theyrisk nothing. In the end, they just shrug their shoulders and go off in search ofanother plant to organize.APPENDIX NSPEECH BY R. W. PLUMMER DELIVERED ON MONDAY,MARCH 11, 1963Today, I want to discuss with you some of the basic facts about the golf-club busi-ness.I want to talk about where this company is going, and the kinds of problemsitwill have to face.. .and solve.in the future.However, before I do, let's look briefly at the history of our company.As you know this company . .under the brand-name of MacGregor.hasbeen in the business of making golf clubs for many years.In fact,over 100 years.And over those years, the MacGregor golf club has earnedthe reputation of beingone of the finest and best built clubs made in the world.However, this didn'tjust happen! It was not a freak accident! It took long years of hard work andsweat.it took planning and experimentation.. .imaginative designs and toughaggressive salesmanship.And above all, it took people . . . a team of loyal andindustrious people.Sure,they had set-backs andfailures.. .and plenty of heartaches.But in spiteof the obstacles,MacGregor became an established and highly respected name in thegolf club business.We concentrated on the "pro-club"line and battled our way fromthe bottom of the heap.In time,our clubs became,known as the "Cadillac" of theindustry.The name of"MacGregor"became to golf what the name "Cadillac" is toautomobiles. BRUNSWICK CORPORATION443But all this happened at a time when golfing was still considered a "rich man'sgame".a gamewhich only the very wealthy.with plenty of time and moneycould afford and enjoy.MOST ALL OF THE GOLF COURSES WERE LOCATEDin exclusive areas, with limited memberships.Public golf courses . . . where justanyone could play . . . were rare indeed! And as a result, there were relatively fewpeople in this country who played golf . . . and even fewer golf courses on whichtheycouldplay.In addition to that, thepriceof a set of golf clubs was high .. .darn high . . . generally out of the reach of the average guy's pocketbook!This is the way things stood for a long time.Then '... in the period followingWorld War II, an exciting thing happened!Golf became a popular sport! Especiallyin the years after 1952.Newgolf courses began springing up everywhere.Theaverage American becamegolf-conscious.Suddenly, it was no longer a "rich man'sgame!"Overnight,it became everybody's sport-regardless of their income level orsocial status!AND WHEN THAT HAPPENED,it opened the doorwideto a wholenew market of customers.Millions upon millions of people became potential buyersof golf clubs.As the demand for more golf clubs grew, so did the number of golf club manu-facturers.Every Tom, Dick, and Harry got into the business of making clubs.Newgolf club plants arose all over the nation. . . and even in many foreigncountries!The reason for this, was the market had changed radically.The market now becamedivided into two major groups, the high grade "pro-club" market which was made upof the more experienced golfers who demanded high quality clubs and were willingto pay the price.and the lower grade"dealer club"market which was made upof less experienced golfers and people new to the sport who were interested in acheaper priced club.As I said before, this condition attracted dozens of new companies into the golfbusiness.And for a long time, no one in the golf business seemed too concernedabout the number of competitors.After all, the country was enjoying a period ofprosperity at the time . . . there seemed to be enough business in both the "pro"and "dealer" lines for everybody.At least, we at MacGregor were satisfied.Afterall,we were selling our expensive top "pro" line clubs like hot cakes.And althoughwe only had avery small portionof the "dealer" club market, we weren't tooworried.We figured that as the new golfers gained more experience in the sport,they would eventually move up to and buy the better quality, more expensive "pro-golf club" line.That appeared to bea real mistakeon our part! ! !Suddenly, like a bolt out of the blue . . .two things happened!First the supplycaught up with the demand, especially in the dealer club market.And second,the newweekend golfersfailed to move up to and buy the more expensive "pro line" clubs.Instead,he demanded the best possible club at the lowest possible price. In otherwords, thecustomer became "price conscious!"And that is when this dealer-clubbusiness became fiercely competitive.Retail prices of clubs started to go down, anddown.and the quality began going up and up. Every company began searchingdesperately for ways of cutting their costs in order to stay alive. Some of the com-panies found those ways and stayed in business, others did not and went out ofbusiness.Fortunately, we are one of the companies who have managed to survive. But inthe process of surviving, we lost our leadership in the golf business and have not beenable to regain it since.Today, the competitive state of affairs in our business is one offierce, dog-eat-dogcompetition.There are more than 250 companies engaged in the golf business . . .in the United States alone . . . 250 competitiors . . . big and small . . . all strug-,gling to sell to the same customers!And as if that weren't enough, we now have tofight competitors from foreign countries, especially from Japan where the Japanesehave now learned to make good quality clubs at dirt-cheap prices.Every companyin this business.. . and especially us here in Albany . . . arein a competitive fight to stay alive!There is only so much business to be had .so someone will lose.I don't want it to be us!Our only chance of survival is to builda high quality club at the best competitive price.Thismeans we have to become more and more efficient,itmeans we must learnto make our clubs at less cost . . . and sell them at prices equal to our competitors.or even lower.If we are to survive,we must do it now.Before it is too late.Remember, "thecompetitorswant our business . . . and your jobs!I'd like to show just ia few of the many examples of what we are up against.Here are examples of what our competitors are doing: [At this time Mr. ,Plummerwent into an extemporaneous explanation of the charts]. 444DECISIONS OF NATIONAL.LABOR RELATIONS BOARDSOME OF YOU MAY WONDER HOW IT IS POSSIBLE FOR THESE COM-PETITIVE COMPANIES TO MAKE GOLF CLUBS AT SUCH CHEAP PRICES.WELL,A GOOD PART OF THE ANSWER IS RIGHT HERE . . . ON THISMAP. EVERY STAR YOU SEE ON THIS MAP REPRESENTS THE LOCA-TION OFSOME MAJOR GOLF CLUBMANUFACTURER.(Not all of themof course. . .just the major ones who gives us the stiffest competition.)When we were making dealer clubs in our Cincinnati plant, we found we justcouldn't compete with these companies.These companies and foreign competitionenjoyed a competitive advantage over us which was too great to overcome.That'swhy we decided to locate here in Albany.Because of their locations,these competi-tors enjoyed lower taxes.On the other hand, in Cincinnati,our tax burden wastremendously higher.By moving to these towns,our competitors build brand-newmodern and efficient plants.At the same time, in Cincinnati,we occupied an out-dated multi-story building which is inefficient by today's standards. In their newplants, our competitors installed new modern machinery and equipment.In Cincin-nati,our machinery and equipment dated back to the horse and buggy days.Becauseof their new locations,our competitors found lower labor costs. In Cincinnati,we were committed to.higher costs.All these things added together,meant thatthese companies were able to produce and.sell their clubs at prices substantially underwhat it cost us to make them at our Cincinnati plant. So, yin order to closethe pricegap which had existed for many years between MacGregor and these other companies.we decided to establish our operations here in Albany.I understand that the union has said that theonlyreason we opened a plant herein Albany was to get "cheap labor rates."Now, how ridiculous can they get! Sure,I agree the lower labor costs of the south was a factor in our deliberation.But tosay that we were interested in "cheap labor rates" is fantastic!If we wanted "cheaplabor rates"we would never have,located in Georgia. If that were the case, wewould have gone to Mississippi or to Arkansas,or to Louisiana.or even Japan!Thoseare places to:go for cheap rates!.but not Albany,Georgia!We located here because this city,had excellent distribution facilities,lower taxa-tion, a modern plant building and a good supply of capable employees.Our studiesshowed of all the possible locations in the south,only Albanymet our specific needs.As.I said earlier,we are here in Albany because this.location offered us a chanceto become competitive in the dealer club market.We have only been in operationa short time but already there are signs that we are beginning to close the gap.Westillhave a long way to go.but I am confident that together,as a team . . .and without any outside interference. . .we will lick our competitors.One of the dark clouds which appear on the horizon,which could affect our wholeeffort-and our whole future is the union. . .and its bosses!This company cannotmeet the challenge of competition,if it is torn apart by internal strife and bickering.It cannot survive in the face of unreasonable demands forced by some union boss.With the hot,smouldering breath of competition on our necks, we are not in posi-tion to pay Cincinnati rates ..and certainly not the rates which the unionallegesare in effect at Cincinnati!We cannot and we will not price ourselves out of thedealer-club business!If we are forced to increase our costs,we don't have a chanceof staying alive!Brunswick'sonly chance of survival . . . and your only chancefor continued job security. . .hinges on our collective ability to reduce costs-through greater efficiency.Now, you may reasonably ask-if this is true, Mr. Plummer,how can you affordto pay higher rates in Cincinnati and still stay in the golf-club business?"Let me make clear at the outset that in Cincinnati we make the"pro-club" line.And when you try to compare, these two lines,its like trying to compare Cadillacswith Volkswagens.Both are automobiles.but that's where the similarity ends!The pro-club is ahigh-priced,expensive club.It sells for considerably more thanthe dealer-club.It is sold only through "pro-shops"to an exclusive group ofcustomers.Now the pro-club differs from the dealer club in that it is a custom built, precisiontool.A tool which is made according to very exacting standards of quality.Theemployees who make the pro-club have developed their art and craftsmanship overmany, many years.Some as long as 30 years,over these long years,these employeeshave acquired the specialized skills and learned the peculiar knacks of making pro-clubs.And because theyhave'developed these skills and proficiencies over manyyears...their output is higher and their earnings are higher...just as youroutput and your earnings are higher today than they were back when you firststarted to work.And just as you can look forward to even higher output and higherearnings in the coming years. BRUNSWICK CORPORATION445Longer job experience and greater craftsmanship are not the only factors behindthe higherearningsin Cincinnati.There is one other significant reason .. . thearea wage rate!In other words, the going wage rate in effect in a particular city.As you know, rates of pay necessarily vary from city. to city and from town totown.in the same company and even in the same union!There isn't much wecan do about it. Its an established economic fact-of-life.Now thesetrained union organizershave come along to tell you the same thing.They've played up the fact that the earnings at Cincinnati are higher than Albany.Well, I'm not going to deny it.They are right!Cincinnati earnings are higher . . .Why? Because the Cincinnati area wage rate is higher.I could play this numbers game too. I could point out that the New Yorkareawage rate is higher than Cincinnati.That Chicago is higher than NewYork . . . or San Francisco is higher than Chicago, and to top it off, that the areawage rate in Anchorage, Alaska, is twice as high as San Francisco.No area wagerate is the .same in any of these cities.That's the way it is .If these unions were honest they would point out frankly that even theythe unions.recognize this difference in area wage rates.Believeme, whenthese unions bargain in Oxford, Mississippi, they do notinsistnor do they expecta company will pay in Oxford, Mississippi, the same amount of money that acompany will pay in Cincinnati.or in Albany..I'm not fooling when I say that!Let me show you some real proof of that fact.I have here in my hand a copy of a union contract negotiated at the Wilson AthleticManufacturing Company in Kansas City (Wilson Company is one of our stiffestcompetitors on dealer-clubs).This is a 3-year union contract. It expires in 1965!And do you know what union negotiated it? The Amalgamated Clothing WorkersUnion.Do you know what the job rates are in this contract? $1.25 an hour to start.That's the starting rate . . . $1.25 an hour! and that starting rate applies toeverybody-men and women alike!Now after the employee has worked there forawhile, he's entitled to one increase-and only one.The employee gets 60 an hourmore after he or she has worked there for 120 days.This boosts the job rate to$1.31 an hour where it freezes.See what I mean when I say that rates vary from city to cityeven in thesameunion!A company, to stay competitive, must pay -a rate for a job that is paid byother companies for the same or similar job.The unions recognize this.other-wise why would the Amalgamated Clothing Workers Union have signed this laborcontract?Why didn't theyinsist ongetting thesame arearates which are paid inCincinnati?Why? . . . because the Clothing Workers union knew they couldn'tget the Cincinnati area wage rates at Kansas City!It's easy for these unions to say to you, "Come, join our union and we will getCincinnati area wage rates for you in Albany, Georgia." It's easy because prom-ises are cheap!And these unions will promise anything to get your dues money!But theunions.won't get it for you and they can't get it for you.The ClothingWorkers union didn't get Cincinnati rates at Wilson Company.they didn'teven get Albany rates. " If you were a member of the Clothing Workers Union atWilson Company wouldn't you be. asking the union why they couldn't get Cincinnatirates.at least Albany rates for you?Well, my friends, that's the story.You've heard it all.You've heard about ourproblems and about our competition.You now know why we located our factoryin Albany . . . you know why the Cincinnati rates are higher.You know of ourstruggle to survive.Now, we are fast approaching the time when you must decide who and whatis right.You must decide. If you want to risk your future on the shallowpromisesof some union._,or if you want to continue believing in your company and yourmanagement.The final decisionrestsin your hands.No one can make thatdecision but you.And after you make it next Thursday . . .There willbe no turning back .. .no second chance!Make yourjudgment carefully...Your future ...and the future of yourfamily . . .now rests squarely inyour hands.[This speech was delivered by Mr.R.W. Plummer,Jr., to the employees ofBrunswick Sports, Albany, Georgia, on Monday, March 11, 1963, at 3:30 p.m. in theplant lunchroom.]